Citation Nr: 0710928	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-34 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an increased disability rating for reflex 
sympathetic dystrophy, right upper extremity, status post 
fractures of the index, middle, and ring fingers, currently 
evaluated as 40 percent disabling.  

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to March 
1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) 

Procedural history 

In a June 1994 rating decision, the RO granted service 
connection for residuals of fractures of the index, middle, 
and ring fingers of the right hand, evaluated as 
noncompensably disabling.  

The June 1994 rating decision also denied the veteran's claim 
for service connection for a bilateral knee disability.  
He did not appeal the decision, so it became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In September 1998, the RO increased the evaluation for the 
service-connected right hand disability to 20 percent. 

In March 2002, the veteran sought an increased rating for the 
service-connected right hand disability and entitlement to 
service connection for a low back disability.  He also sought 
to reopen the claim for service connection for a bilateral 
knee disability.  These claims were denied in an August 2002 
rating decision.  The veteran perfected an appeal as to this 
decision.  

In December 2005, the RO granted service connection for 
reflex sympathetic dystrophy, right upper extremity, status 
post fractures of index, middle, and ring fingers and 
assigned a 40 percent rating from March 4, 2002, the date of 
receipt of the veteran's claim.  The RO indicated that 
effective the same date it had discontinued the 20 percent 
evaluation assigned for the fingers alone noting that the 40 
percent evaluation included symptomatology affecting the 
entire right upper extremity.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's right upper extremity disability is not 
manifested by complete paralysis of the radial, median, 
and/or ulnar nerves. 

2.  An unappealed June 1994 RO rating decision denied 
entitlement to service connection for a bilateral knee 
disability.  The additional evidence received since that 
decision does not raise a reasonable possibility of 
substantiating this claim on the merits.

3.  The medical evidence of record does not show a current 
low back disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for reflex sympathetic dystrophy, right upper 
extremity, status post fractures of index, middle, and ring 
fingers have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes (DCs) 8514, 8515, 
8516 (2006).

2.  The June 1994 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a bilateral knee disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2006).

3.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2002 VA letter, prior 
to the August 2002 rating decision.  An additional VCAA 
letter was sent in January 2006.  The veteran was notified of 
the evidence necessary to substantiate his increased rating 
and service connection claims, and was notified of the 
evidence necessary to reopen the claim of service connection 
for bilateral knee disability based on new and material 
evidence.  Specifically, the RO informed the veteran: "To 
reopen the claim for service connection for a knee 
disability, you must submit new and material evidence of a 
knee disability that is related to your military service."  
This satisfied the notice requirements pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional information or 
evidence so that VA could attempt to obtain the records.  In 
this way, the VCAA letters clearly satisfy the first three 
"elements" of the notice requirement.  In addition, the 
January 2006 letter stated:  "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006 and December 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Entitlement to an increased disability rating for reflex 
sympathetic dystrophy, right upper extremity, status post 
fractures of index, middle, and ring fingers, currently 
evaluated as 40 percent disabling.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (2006).  A May 2006 VA examination shows that 
the veteran is left-handed.  Therefore, he is entitled to 
ratings pertinent to the minor upper extremity.

The RO has evaluated residuals of the veteran's reflex 
sympathetic dystrophy, right upper extremity, status post 
fractures of index, middle, and ring fingers  radius 
fracture, specifically, incomplete involvement of the radial 
nerve, as 40 percent disabling under Diagnostic Code (DC) 
8514.  This code provides that a 40 percent evaluation is 
assignable for severe incomplete paralysis of the minor 
musculospiral nerve (radial nerve).  A 60 evaluation is 
assignable for complete paralysis of the minor musculospiral 
nerve with drop of the hands and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
38 C.F.R. § 4.124a, DC 8514 (2006).

Under DC 8515, paralysis of the median nerve, a 60 percent 
evaluation for the minor extremity is warranted if the 
evidence establishes complete paralysis of the median nerve 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 
(2006).

Under DC 8516, paralysis of the ulnar nerve, a 50 percent 
rating for the minor extremity is warranted when the evidence 
establishes complete paralysis characterized as the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences; the loss of 
extension of the ring and little fingers, the inability to 
spread the fingers or reverse, the inability to adduct the 
thumb; flexion of the wrist weakened.  38 C.F.R. § 4.124a, DC 
8516 (2006).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2006).

Analysis

The RO has rated the veteran's reflex sympathetic dystrophy 
of the right upper extremity and his fracture residuals of 
the index, middle and right fingers as one disability under 
DC 8515.  The veteran is left handed.  The Board has 
considered whether it is more appropriate to rate the 
paralysis of the nerves of the right upper extremity and the 
fracture residuals as two separate disabilities.  After 
reviewing the medical evidence of record, the Board finds 
that the service-connected right upper extremity nerve 
disability and the fracture residuals should be combined and 
rated as one disability, as it was done in the December 2005 
rating decision, since the symptomatology described below in 
the examination report is essentially duplicative and 
overlapping.  See 38 C.F.R. § 4.14 (2006), Esteban v. Brown, 
6 Vet. App. 259 (1994).  Evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14.

The record reflects that the fracture residuals were 
previously evaluated under DC 5222 (favorable ankylosis of 
three digits of one hand).  The Board notes that DCs 8514, 
8515, and 8516 also contemplate impaired movement of the 
fingers.  In addition, these codes address sensory 
disturbances of the veteran's fingers, hand and wrist.  Thus, 
the Board finds that the service-connected peripheral nerve 
disability of the right upper extremity, including 
consideration of symptoms related to the discontinued rating 
for the fracture residuals, should be evaluated under DC 
8514, 8515, or 8516.  Id.  

After a careful review of the evidence, the Board finds that 
a rating in excess of 40 percent under DC 8514 is not 
warranted.  In order to obtain the next higher rating (60 
percent) under DC 8514, the veteran's disability would have 
to be manifested by complete paralysis.  

The May 2006 VA examination yielded no objective findings 
that would justify awarding a 60 percent evaluation under DC 
8514 based on complete paralysis.  The examination did not 
document any dropping of the right hand or fingers; an 
adducted thumb; an inability to extend the hand at the wrist, 
extend the proximal phalanges, extend the thumb, or make 
lateral movement of the wrist; weakened flexion or extension 
of the elbow; the loss of synergic motion of the extensors; 
and/or total paralysis of the triceps.  On the contrary, 
clinical evaluation revealed no deformity, swelling or 
evidence of any intrinsic muscular atrophy of the right hand.  
In addition, there was no sensory deficit of the hand or 
fingers.  Objectively, the veteran was still able to use, 
extend, laterally move, supinate, and flex his right fingers 
albeit to a somewhat limited extent.  Although he was not 
able to touch the proximal palmar crease with the index, 
long, or ring fingers, he was able to thumb oppose all 
fingers.  Additionally, while the examiner indicated that the 
veteran's hand grip was, at most, 3/5, finger adduction and 
abduction strength as well as flexion digitorum profundus and 
sublimis strength was 5/5.  Tinel sign was negative at the 
wrist.  This is persuasive evidence demonstrating that the 
veteran's disability is not manifested by an inability to 
extend the hand at the wrist or make lateral movements with 
the wrist.  

In light of the above, the Board concludes that the 
preponderance of evidence establishes that a higher rating 
under DC 8514 is not warranted for the right upper extremity 
disability.  

Likewise, the Board finds that a preponderance of the 
evidence demonstrates that the veteran's right upper 
extremity disability is not manifested by symptoms of 
complete paralysis of the median nerve.  See 38 C.F.R. 
§ 4.124a, DC 8515.  

The May 2006 VA examination did not document the right hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, and the thumb in the plane of the 
hand (ape hand).  In addition, there was no finding of 
considerable atrophy of the muscles of the thenar eminence.  
In fact, the examination specifically noted that there was no 
evidence of any intrinsic muscular atrophy of the right hand.  
The examination did not reveal pronation to be incomplete and 
defective.  It also did not reveal the absence of flexion of 
index finger and feeble flexion of middle finger.  The 
examination showed that flexion of the proximal 
interphalangeal (PIP) joints of the index and middle fingers 
was to 70 degrees and 50 degrees, respectively, out of a 
normal 100 degrees.  Flexion of the distal interphalangeal 
(DIP) joints of the index and middle fingers was to 50 
degrees out of a normal 70 degrees.  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's right upper extremity 
disability under DC 8515 because the evidence persuasively 
demonstrates that the nerve injury is not manifested by 
complete paralysis.  38 C.F.R. § 4.124a, DC 8515.

Under DC 8516 the next higher rating (50 percent) also would 
require that the veteran's disability be manifested by 
complete paralysis.  After a careful review of the record, 
the Board finds that the criteria for a higher rating under 
DC 8516 based on complete paralysis of the ulnar nerve have 
not been met.  38 C.F.R. § 4.124a, DC 8516.

The May 2006 VA examination showed that range of motion of 
the DIP, PIP and MCP joints of the right ring finger was at 
least half of normal while there was normal range of motion 
in the DIP, PIP and MCP joints of the right little finger.  
Clearly, this does not meet the requirement in DC 8516 that 
there be a "griffin claw" deformity due to "flexor 
contraction" of the ring and little fingers.  Furthermore, as 
noted above, the examination found that there was no muscular 
atrophy of the hand, as opposed to the very marked atrophy in 
the dorsal interspace and the thenar and hypothenar eminences 
required under DC 8516.  Id.

The VA examination also demonstrated that the veteran had not 
lost the ability to extend the ring and little fingers.  
While there was some limitation of his ability to extend his 
ring finger (-10 degrees of a normal 0 degrees), he had full 
extension of his little finger.  Similarly, the examination 
did document an inability to spread the fingers or reverse, 
nor the inability to adduct the thumb.  In this regard, the 
examination noted that finger adduction and abduction 
strength was 5/5.  In addition, thumb flexion and extension 
strength was 5/5.  This constitutes persuasive evidence that 
the veteran's disability is not manifested by an inability to 
spread the fingers or reverse, or an inability to adduct the 
thumb.

Finally, the evidence has not documented any weakened flexion 
of the wrist.  The May 2006 VA examination indicated that 
Tinel, Phalen and Finkelstein tests were all negative.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's right upper extremity 
disability under DC 8516 because the evidence persuasively 
demonstrates that the nerve injury is not manifested by 
complete paralysis.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As indicated 
above, the rating codes that apply to the veteran's 
disability (DCs 8514-8516) contemplate limitation of movement 
of the hand, fingers, thumb, and wrist.  Therefore, the Board 
is required to consider whether the next higher rating is 
warranted based on additional functional loss due to pain or 
other pathology.

After careful review of the record, the Board finds that the 
veteran's right upper extremity disability is not manifested 
by a degree of additional functional loss due to pain or 
other pathology that would warrant a higher rating under any 
of the relevant diagnostic codes.  The May 2006 VA examiner 
specifically stated that after repetitive flexion and 
extension activity, testing for pain, weakness and 
fatigability showed no change in range of motion or pain 
pattern than found prior to activity.  

Thus, the evidence demonstrates that the veteran's right 
upper extremity disability has not resulted in additional 
loss of motion beyond the requirements of a 40 percent 
evaluation based on pain or other pathology.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
upper extremity disability results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006).  His sole 
contention is that his service-connected disability warrants 
a higher rating.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his right upper extremity 
disability is in order because it presents an exceptional or 
unusual disability picture, he may raise this matter with the 
RO.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Whether new and material has been received to reopen a claim 
of entitlement to service connection for bilateral knee 
disability.  

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

As mentioned, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in March 2002, subsequent to this delimiting date.  So 
the current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In a June 1994 rating decision, the RO denied the veteran's 
original claims of service connection for right and left knee 
disabilities.  The evidence of record at the time consisted 
of the veteran's service medical records showing a diagnosis 
of chronic chondromalacia of both knees and a July 1993 VA 
examination which demonstrated no knee disability.  

The basis of the RO's June 1994 denial of the claim was that 
the service medical records did not show a chronic condition 
in service as opposed to isolated findings or an acute 
condition.  In addition, the VA examination did not 
demonstrate a current bilateral knee disability.  The veteran 
did not file an appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2006).

The veteran filed his petition to reopen in March 2002.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

As explained, the prior June 1994 RO decision denied 
the veteran's claim because the evidence, in essence, did not 
show that he has a current bilateral knee disability that is 
related to his military service.  

Since the June 1994 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
a report of VA examination conducted in May 2006, and VA and 
private treatment records dated between 1993 and 2004.  While 
this medical evidence may be considered "new" in that it was 
not of record at the time of the 1994 RO decision, it is not 
"material" because it does not show that the veteran suffers 
from a current bilateral knee disability that is related to 
his period of military service.  In fact, a vast majority of 
the records, including the 2006 VA examination, pertain to 
unrelated disabilities (mainly the service-connected right 
upper extremity disability discussed above).  The few records 
that do discuss the veteran's knees do not reflect any 
current bilateral knee disability that is related to service.  

A July 2000 VA treatment record noted the veteran's complaint 
of mild left knee pain; however, clinical evaluation revealed 
no deformity with essential full range of motion in all 
extremities.  The diagnosis was "no acute medical 
problems."  Likewise, a private treatment record dated in 
January 2002 noted a complaint of bilateral knee pain, but no 
diagnosis was provided.  The veteran was seen again for 
bilateral knee pain in February 2002.  While clinical 
evaluation revealed mild bilateral patellar crepitus there 
was again no diagnosis provided.  X-ray of the knees taken 
later that month showed that osseous structures and 
surrounding soft tissues were unremarkable.  X-ray of the 
knees in July 2004 also revealed no pertinent abnormalities.  
This evidence is clearly not material because it does not 
show any current bilateral knee disability.  

The one piece of evidence that reflects a current bilateral 
knee disability is a September 2004 VA treatment record which 
records the veteran's complaint of arthralgia of the knees 
and hip and the resultant diagnosis of fibromyalgia.  
However, the document does not suggest any relationship 
between the condition and any incident of service.  
Therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim because it does not 
address whether the veteran's diagnosed bilateral knee 
disability was incurred in or aggravated during service.  

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1994 and are therefore not new 
and do not serve to reopen the claim.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Further, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
tinnitus to service.  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Consequently, because there is no competent medical evidence 
which even suggests that the veteran has a bilateral knee 
disability that is related to military service, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2006).  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
bilateral knee disability is unsuccessful.  

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran should 
produce competent medical evidence which relates his 
bilateral knee disability to his military service.  See 
38 U.S.C.A. § 5107(a) [it is the responsibility of the 
claimant to support a claim for VA benefits].



Entitlement to service connection for a low back disability.  

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
225, 233 (1992).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
low back disability shown currently.  His correctional 
facility records include complaints of back pain and back 
spasms in April 2001, January 2002 and February 2002, but no 
definitive diagnosis.  Likewise, while a February 2002 x-ray 
revealed degenerative changes in the lumbar spine, the 
veteran did not have a definitive diagnosis of arthritis or 
degenerative joint disease.  

In the absence of a confirmed diagnosis of low back 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established, as noted above, that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.


ORDER

Entitlement to an increased disability rating for reflex 
sympathetic dystrophy, right upper extremity, status post 
fractures of index, middle, and ring fingers is denied. 

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bilateral knee disability.  The claim remains 
denied.

Entitlement to service connection for a low back disability 
is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


